IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                      )
CEDARVIEW OPPORTUNITIES               )
MASTER FUND, L.P., CETUS              )
CAPITAL III, L.P., CORRIB             )
CAPITAL MANAGEMENT, L.P.,             )
LITTLEJOHN OPPORTUNITIES              )
MASTER FUND L.P.,                     )
RAVENSOURCE FUND,                     )
STONEHILL INSTITUTIONAL               )
PARTNERS, L.P., STONEHILL             )
MASTER FUND LTD.,                     )
STORNOWAY RECOVERY FUND               )
L.P., VSS FUND, L.P., WEST FACE       )
LONG TERM OPPORTUNITIES               )
GLOBAL MASTER L.P., and               )
WOLVERINE FLAGSHIP FUND               )
TRADING LIMITED,                      )
                                      )
                        Plaintiffs,   )
                                      )
      v.                              )      C.A. No. 2017-0785-AGB
                                      )
SPANISH BROADCASTING                  )
SYSTEM, INC.,                         )
                                      )
                        Defendant.    )
                                      )

                       MEMORANDUM OPINION

                      Date Submitted: May 1, 2018
                      Date Decided: August 27, 2018

Jon E. Abramczyk, D. McKinley Measley, and Alexandra M. Cumings of MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; Shireen A. Barday
of KIRKLAND & ELLIS LLP, New York, New York; Patrick J. Nash of
KIRKLAND & ELLIS, Chicago, Illinois; Counsel for Plaintiffs.
Robert S. Saunders, Matthew P. Majarian, and Haley S. Stern of SKADDEN, ARPS,
SLATE, MEAGHER & FLOM LLP, Wilmington, Delaware; Counsel for
Defendant.


BOUCHARD, C.
      This action is the latest in a series of disputes that have led to litigation in this

court between Spanish Broadcasting System, Inc., a Spanish-language media and

entertainment company that operates in the United States, and holders of its Series

B preferred stock.1 This iteration involves essentially two distinct disputes.

      First, certain Series B holders have filed claims asserting that the Company

improperly incurred “Indebtedness” without their consent in violation of the

certificate of designations governing the Series B preferred stock and the implied

covenant of good faith and fair dealing. For these alleged violations, the Series B

holders seek damages and certain forms of specific performance.

      Second, the Series B holders have filed claims asserting that the Company

improperly cancelled their share certificates and suspended virtually all of their

rights as Series B holders in violation of the Company’s certificate of incorporation,

which contains certain limitations on the percentage of foreign or “alien” ownership

of its capital stock. These limitations parallel provisions of the Communications Act

of 1934 that regulate foreign investment in entities that control a United States

broadcast license. For these alleged violations, the Series B holders seek damages




1
  See Brevan Howard Credit Catalyst Master Fund Ltd. v. Spanish Broad. Sys., Inc., 2015
WL 2400712 (Del. Ch. May 19, 2015); Brevan Howard Credit Catalyst Master Fund Ltd.
v. Spanish Broad. Sys., Inc., 2014 WL 2943570 (Del. Ch. June 27, 2014); Lehman Bros.
Holdings Inc. v. Spanish Broad. Sys., Inc., 2014 WL 718430 (Del. Ch. Feb. 25, 2014).
and a declaratory judgment that the operative provision of the certificate of

incorporation is invalid.

         The Company has moved to dismiss all of the Series B holders’ claims under

Court of Chancery Rule 12(b)(6) for failure to state a claim for relief. It also has

moved to dismiss the declaratory judgment claim under Court of Chancery Rule

12(b)(1) for lack of ripeness. For the reasons explained below, the motion is granted

in part and denied in part.

I.       BACKGROUND

         The facts recited in this opinion are taken from the Verified Amended

Complaint filed on December 22, 2017 (the “Amended Complaint”)2 and documents

incorporated therein.3 Any additional facts are either not subject to reasonable

dispute or subject to judicial notice.

         A.    The Parties
         Defendant Spanish Broadcasting System, Inc. (“SBS” or the “Company”) is a

Spanish-language media and entertainment company that operates radio and

television stations in Hispanic markets throughout the United States. Non-party

Raúl Alarcón Jr. is the Company’s Chairman, CEO, and President. He is also SBS’s


2
    Dkt. 9.
3
  See Winshall v. Viacom Int’l, Inc., 76 A.3d 808, 818 (Del. 2013) (citation and internal
quotations omitted) (“[P]laintiff may not reference certain documents outside the
complaint and at the same time prevent the court from considering those documents’ actual
terms” in connection with a motion to dismiss).

                                           2
controlling stockholder, holding approximately 85% of the combined voting power

of its two classes of common stock.

         Plaintiffs hold approximately 94.16% of SBS’s outstanding 10 ¾% Series B

Cumulative Exchangeable Redeemable Preferred Stock (the “Series B Preferred

Stock,” and all holders thereof, the “Series B Holders”).4 Certain of these plaintiffs,

holding approximately 69.9% of the outstanding Series B Preferred Stock, are

foreign entities.5 The Communications Act of 1934, 47 U.S.C. § 151, et seq. (the

“Communications Act”), refers to such foreign entities as “aliens.”

         Some of the plaintiffs also hold SBS’s 12.5% senior notes (the “Senior

Notes”). In total, plaintiffs hold approximately $85,265,000 of the face amount of

the Series B Preferred Stock and $30,792,000 in principal amount of the outstanding

Senior Notes.6

         B.    The Series B Preferred Stock
         On October 29, 2003, SBS authorized the issuance of Series A Preferred

Stock.7 On February 18, 2004, the Company issued shares of Series B Preferred

Stock in exchange for the outstanding Series A, pursuant to a certificate of



4
    Am. Compl. ¶ 2.
5
    Am. Compl. ¶¶ 13-22; Ex. D at 9-11.
6
    Am. Compl. ¶ 13.
7
    Am. Compl. ¶ 29 & n.14.


                                          3
designations for the Series B Preferred (the “Certificate”).8 The only relevant

difference between the two securities is that the Series B Preferred Stock, as opposed

to the Series A, is freely transferable.9

         The Certificate sets forth the “designations, preferences, relative,

participating, optional and other special rights and the qualifications, limitations and

restrictions” of the Series B Preferred Stock. Absent special circumstances expressly

set forth in the Certificate or as required by law, the Series B Holders have no voting

rights.10 Upon the occurrence of a Voting Rights Triggering Event (“VRTE”),

however, certain rights, voting and otherwise, do arise.11 A VRTE occurs, among

other times, when:

       Dividends on outstanding Series B Preferred Stock are in arrears and unpaid
        for four consecutive quarterly dividend periods;

       SBS fails to discharge any redemption or repurchase obligation with respect
        to the Series B Preferred Stock;

       SBS breaches or violates any covenants or agreements in Section 11 of the
        Certificate (addressed further below); and

       SBS defaults under any indenture by failing to pay principal or interest.12


8
    Am. Compl. ¶ 29 n.14; Ex. B.
9
    Am. Compl. ¶ 29 n.14.
10
     Am. Compl. Ex. B §§ 9(a), 15.
11
     Am. Compl. Ex. B § 9(b).
12
     Am. Compl. Ex. B § 9(b)(i)-(ii), (iv)-(v).


                                                  4
         When a VRTE occurs, the number of directors constituting SBS’s board is

increased to permit the Series B Holders to elect two additional members.13

Additionally, for as long as a VRTE continues, the Company is prohibited from

making certain “Restricted Payments” to “Junior Securities,” as defined in the

Certificate, and SBS may not enter into certain types of transactions, such as mergers

or consolidations.14 Most importantly for the present action is that the Certificate

bars SBS from incurring Indebtedness during a VRTE without the consent of the

Series B Holders.15 The definitions of “incur” and “Indebtedness,” which are central

to this action, are discussed later in this opinion.

         Absent a VRTE, SBS can incur Indebtedness if the Company’s “Debt to Cash

Flow Ratio” is no greater than 7.0 to 1.0 at the time of incurrence of such

Indebtedness.16 This Debt to Cash Flow Ratio restriction does not apply, however,

to twelve enumerated categories of “Permitted Debt,” which are obligations that SBS

may incur as long as there is no VRTE in effect.17




13
     Am. Compl. Ex. B § 9(b)(v).
14
     Am. Compl. Ex. B §§ 11(a), (c).
15
     Am. Compl. ¶ 4; Ex. B § 11(b).
16
     Am. Compl. Ex. B § 11(b).
17
     Am. Compl. Ex. B § 11(b).

                                            5
           C.    The Senior Notes
           In February 2012, SBS issued $275 million in principal amount of Senior

Notes pursuant to the Senior Secured Notes Indenture (the “Indenture”).18 The

Senior Notes are secured by substantially all of the Company’s assets, and

approximately $260 million in face value of the Senior Notes are currently

outstanding.19 Under the Indenture, the Senior Notes became due and payable in full

on April 17, 2017.20

           Before the Senior Notes due date, the Indenture required the Company to pay

interest on the Senior Notes semi-annually in arrears on April 15 and October 15 of

each year.21 After the Senior Notes due date, if the Senior Notes are overdue, SBS

must make interest payments “from time to time on demand at the interest rate on

the [Senior] Notes.”22




18
  Transmittal Aff. of Matthew P. Majarian (“Majarian Aff.”) Ex. 2 at 1 (Dkt. 13); Am.
Compl. ¶ 5 & n.6.
19
     Am. Compl. ¶ 5 n.6; Majarian Aff. Ex. 3 at 5.
20
     Am. Compl. ¶ 5.
21
     Majarian Aff. Ex. 2 at A-5.
22
     Id.


                                              6
         D.     Multiple VRTEs Have Occurred and are Uncured by SBS
         The Company “encountered financial difficulties as a result of the 2008

recession and its financial position has since deteriorated.”23 Consequently, a

number of VRTEs have occurred since then and remain uncured because the

Company does not “currently have sufficient funds legally available to it to be able

to satisfy the conditions for terminating them.”24

         A VRTE was triggered in April 2009 when the Company stopped paying

dividends to the Series B Holders.25             As of September 30, 2017, SBS owed

approximately $72.6 million in accrued and unpaid dividends to the Series B

Holders, an amount that continues to grow.

         A second VRTE occurred on October 15, 2013, when a majority of the Series

B Holders exercised their right to require SBS to repurchase their preferred stock at

$1,000 per share, but the Company failed to do so.26 Due to a lack of legally

available funds, SBS only repurchased 1,800 of the 92,223 shares for which holders

exercised their repurchase rights.27 The Series B Holders thereafter exercised their




23
     Def.’s Opening Br. 1 (Dkt. 13).
24
     Am. Compl. ¶ 45 (quoting SBS, Quarterly Report (Form 10-Q) (Nov. 14, 2017) at 19).
25
     Am. Compl. ¶ 46 & n.33.
26
     Am. Compl. ¶ 47; Ex. B §§ 7(a), 9(b)(ii).
27
     Am. Compl. ¶ 47.


                                                 7
right to elect two additional directors to the Company’s Board.28              SBS has

acknowledged the occurrence and continuance of this VRTE in its public filings,

including its quarterly report dated November 14, 2017.29

         A third VRTE occurred on the Senior Notes due date, April 17, 2017, when

SBS failed to pay off the Senior Notes and an Event of Default arose under the

Indenture.30 To avoid a foreclosure on the assets secured by the Senior Notes—

which are all or substantially all of SBS’s assets—SBS executed a forbearance

agreement with holders of approximately 75% of the outstanding Senior Notes,

dated May 8, 2017 (the “Forbearance Agreement,” and such forbearing holders, the

“Forbearing Noteholders”).31 The plaintiffs in this action who also hold Senior

Notes are not among the Forbearing Noteholders.32

         The Forbearance Agreement provided, in relevant part, that the Forbearing

Noteholders would forbear from exercising any of their rights and remedies under

the Indenture with respect to SBS’s failure to repay the Senior Notes until May 31,




28
   Am. Compl. ¶ 42. According to plaintiffs, “the two Series B-elected board members
recently resigned—upon information and belief—because of frustration over SBS’s failure
to pursue a right-sizing of its capital structure in good faith.” Id.
29
     Am. Compl. ¶ 47.
30
     Am. Compl. ¶¶ 5, 48; Ex. B § 9(b)(v); Majarian Aff. Ex. 2 § 6.01(a)(1).
31
     Am. Compl. ¶ 6; Majarian Aff. Ex. 1 at 1.
32
     Am. Compl. ¶ 6 n.7.


                                                 8
2017.33 In exchange, SBS agreed to: (i) make two monthly interest payments to the

holders of the Senior Notes (as opposed to paying interest on a semi-annual basis as

set forth in the Indenture), totaling approximately $2.9 million each month;34 (ii) pay

a one-time consent fee to the Forbearing Noteholders equal to 0.35% of their

outstanding principal;35 and (iii) pay the Forbearing Noteholders’ legal and financial

advisor fees.36 The Forbearance Agreement did not purport to amend the Indenture

or change any term of the Senior Notes.37

         The Forbearance Agreement expired on May 31, 2017, with the Senior Notes

remaining unpaid and outstanding.38 Although it does not have a new formal

agreement with the Forbearing Noteholders, SBS has continued to make monthly

interest payments on the Senior Notes and to pay the Forbearing Noteholders’

advisor fees.39 The holders of the Senior Notes, in turn, have not accelerated the

principal amount of their debt or commenced related legal proceedings.40




33
     Am. Compl. ¶¶ 6-7; Majarian Aff. Ex. 1 §§ 2.01, 2.02.
34
     Am. Compl. ¶ 6; Majarian Aff. Ex. 1 § 4.01(b).
35
     Am. Compl. ¶ 6; Majarian Aff. Ex. 1 § 4.02.
36
     Am. Compl. ¶ 6; Majarian Aff. Ex. 1 § 4.04.
37
     Majarian Aff. Ex. 1 §§ 1.01(d), (f).
38
     Am. Compl. ¶¶ 5, 7.
39
     Am. Compl. ¶ 7 (citing SBS, Quarterly Report (Form 10-Q) (Nov. 14, 2017) at 16).
40
     Am. Compl. ¶ 50.

                                             9
         E.     SBS Suspends the Series B Holders’ Rights
         On November 2, 2017, plaintiffs filed their initial complaint in this action, the

thrust of which was that SBS breached the Certificate by impermissibly incurring

debt during a VRTE by “extending, refinancing or renewing” the Senior Notes with

the Forbearance Agreement.41 After reviewing the initial complaint, SBS claimed

that it learned for the first time that “the collective ownership of non-U.S. entities

exceeds 63 percent of the outstanding Series B Preferred Shares,”42 an amount that

the Company says “exceeds the limitations on foreign ownership set forth in Section

310” of the Communications Act and in Article X of SBS’s Third Amended and

Restated Certificate of Incorporation (the “Charter”).43

         Section 310(b)(4) of the Communications Act establishes “a 25 percent

benchmark for investment by foreign individuals, governments and corporations in

U.S.-organized entities that directly or indirectly control a U.S. broadcast . . .

license.”44 Article X of the Charter incorporates the Communications Act’s alien

ownership restrictions, purportedly “to enact protocols or undertake actions to

remain in compliance with the requirements of the [Communications] Act.”45


41
     Compl. ¶¶ 58-65 (Dkt. 1).
42
     Am. Compl. ¶ 64 (quoting SBS, Current Report (Form 8-K) (Nov. 28, 2017), Ex. 4.1).
43
     Am. Compl. Ex. C at 1.
44
     Am. Compl. ¶ 64 (citation and internal quotations omitted and alterations in original).
45
     Am. Compl. Ex. C at 2.


                                              10
           On November 28, 2017, SBS announced that it had suspended all Series B

Holders’ rights as stockholders “other than [the] right to transfer [] shares to a citizen

of the United States.”46 SBS asserted it did this “to ensure that transfers of Series B

Preferred Shares that have been completed in violation of the [Communications] Act

and the Certificate of Incorporation do not adversely affect its FCC broadcast

licenses and ability to continue its business operations.”47

           The Company has stated that the suspension of rights will remain in place

with respect to each Series B Holder until SBS has concluded that: (i) the shares of

such holder should be treated as not owned by a foreign entity; or (ii) the total

ownership distribution of the Series B Preferred Stock complies with the

requirements of the Communications Act and the Charter.48 According to SBS, a

single Domestic Share Certificate represented all of the issued and outstanding

Series B Preferred Stock.49 SBS cancelled that single Domestic Share Certificate




46
  Am. Compl. ¶ 63 (alterations in original and quoting SBS, Current Report (Form 8-K)
(Nov. 28, 2017), Ex. 4.1).
47
     SBS, Current Report (Form 8-K) (Nov. 28, 2017), Ex. 4.1.
48
     Id.
49
     Def.’s Reply Br. 26 (Dkt. 17).


                                            11
representing the Series B Preferred Stock,50 and announced publicly on March 26,

2018, that “it has not yet issued foreign share certificates evidencing such stock.”51

         F.     The FCC Proceeding
         On December 8, 2017, plaintiffs’ counsel sent SBS a letter explaining its

belief that the Communications Act had not been violated on account of the

nationalities of the Series B Holders and that the Federal Communications

Commission (the “FCC”) was likely to grant a declaratory ruling to that effect.52

Plaintiffs also provided certain ownership information regarding the holders of the

Series B Preferred Stock and offered “to consult with the FCC staff and file a petition

for declaratory ruling” to establish that SBS was in compliance with the alien

ownership restrictions of the Communications Act.53 Unbeknownst to plaintiffs,

SBS already filed a petition with the FCC on December 4, 2017, seeking a

declaration that the Company was in compliance with the Communications Act after

having suspended the Series B Holders’ rights.54




50
     Am. Compl. ¶ 63.
51
  Letter from R. Saunders, Esq. (Apr. 2, 2018) at 4 & Ex. 1 (SBS, Current Report (Form
8-K) (Mar. 26, 2018), Item 8.01) (Dkt. 18).
52
     Am. Compl. ¶ 66; Ex. D.
53
     Am. Compl. ¶ 66; Ex. D at 6.
54
     Am. Compl. ¶ 67.


                                          12
          On January 25, 2018, while SBS’s FCC petition was being briefed, the FCC

issued a letter indicating that the petition “does not provide enough information for

[the FCC] to proceed with a comprehensive review or to address SBS’s prayer for

relief.”55 As a result, the FCC deferred ruling on SBS’s position until February 26,

2018 or until SBS could provide additional information to the FCC.56 The letter also

clarified that “SBS will not be required to redeem the non-compliant foreign interest

or to remedy the non-compliance while its [petition] is pending,” but “it must have

a mechanism in place to come into compliance within thirty (30) days following an

adverse decision on its [petition].”57 The FCC noted that it “take[s] no position on

the outcome of any issue in” this Delaware action and “defer[s] to the Court and its

conclusions.”58

II.       PROCEDURAL HISTORY

          Plaintiffs’ initial complaint, filed on November 2, 2017, asserted three claims.

After SBS moved to dismiss that complaint on November 27, 2017, and purported

to suspend the rights of the Series B Holders the next day, plaintiffs filed the

Amended Complaint on December 22, 2017, adding two additional claims.



55
     Pls.’ Answering Br. Ex. 1 at 3 (Dkt. 14).
56
     Id. at 5.
57
     Id. at 4.
58
     Id. at 3 n.17.


                                                 13
         Counts I-III assert claims relating to the Certificate. Count I asserts that SBS

breached the Certificate by “extending, refinancing, or renewing” the Senior Notes

with the Forbearance Agreement.59 Count II asserts that the Company breached the

Certificate’s implied covenant of good faith and fair dealing. Count III seeks the

remedy of specific performance.

         Counts IV and V assert claims relating to the Charter. Count IV asserts that

SBS breached Section 10.4 of the Charter by suspending the rights of the Series B

Holders.60 Count V seeks a declaratory judgment that Section 10.4 of the Charter is

invalid and unenforceable under Delaware law.

         On January 2, 2018, SBS filed a motion to dismiss the Amended Complaint

in its entirety under Court of Chancery Rules 12(b)(1) and 12(b)(6) for lack of

subject matter jurisdiction and for failure to state a claim for relief. At the conclusion

of argument on the motion held on April 12, 2018, the court requested supplemental

briefing on: (i) the appropriate means of resolving any ambiguity in the Certificate

provisions at issue; and (ii) the application of Generally Accepted Accounting

Principles (“GAAP”) to certain items at issue in this action for purposes of the

Certificate’s requirement (discussed below) that, to qualify as “Indebtedness,” an



59
     Am. Compl. ¶¶ 73-80.
60
     Am. Compl. ¶¶ 92-93.


                                            14
item must appear as a liability on a balance sheet prepared in accordance with

GAAP.61 Supplemental briefing was completed on May 1, 2018.

III.     ANALYSIS

         The claims in the Amended Complaint fall into two discrete categories: (i)

claims concerning the alleged incurrence of Indebtedness (the Certificate claims);

and (ii) claims concerning the suspension of certain rights of the Series B Holders

(the Charter claims). Discussion of each category is divided between Sections A

and B, respectively.

         SBS seeks dismissal of all claims under Court of Chancery Rule 12(b)(6) for

failure to state a claim for relief. The standards governing such a motion are well-

settled:

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are “well-pleaded” if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and ([iv]) dismissal is inappropriate
         unless the “plaintiff would not be entitled to recover under any
         reasonably conceivable set of circumstances susceptible of proof.”62

With respect to one of the Charter claims (Count V), SBS also seeks dismissal under

Court of Chancery Rule 12(b)(1) for lack of ripeness. The standards governing such

a motion are discussed below in the analysis of Count V.



61
     Tr. 121-24 (Apr. 12, 2018) (Dkt. 25).
62
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (citations omitted).

                                             15
         A.     The Certificate Claims
         The Certificate claims comprise Counts I, II, and III of the Amended

Complaint. They are discussed below in that order.

                1.      Plaintiffs Have Stated a Claim for Breach of Contract
         Count I asserts that SBS breached Section 11(b) of the Certificate by

“extending, refinancing, or renewing” the Senior Notes with the Forbearance

Agreement while a VRTE was in effect.63 “Under Delaware law, the elements of a

breach of contract claim are: 1) a contractual obligation; 2) a breach of that

obligation by the defendant; and 3) a resulting damage to the plaintiff.”64

         “The rules of construction which are used to interpret contracts and other

written instruments are applicable when construing corporate charters and

certificates of designation.”65 “The starting point in construing any contract is to

determine whether a provision is ambiguous, i.e., whether it is reasonably subject to

more than one interpretation.”66 “A contract is not rendered ambiguous simply

because the parties do not agree upon its proper construction.”67              “It is well


63
     Am. Compl. ¶¶ 73-80.
64
     H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (citation omitted).
65
  Matulich v. Aegis Commc’ns Grp., Inc., 942 A.2d 596, 600 (Del. 2008) (citation
omitted).
66
     Id. (citation omitted and emphasis in original).
67
  Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196 (Del.
1992).


                                               16
established that a court interpreting any contractual provision, including preferred

stock provisions, must give effect to all terms of the instrument, must read the

instrument as a whole, and, if possible, reconcile all the provisions of the

instrument.”68 “If no ambiguity is present, the Court must give effect to the clear

language of the Certificate.”69 When a contract is “fairly susceptible of different

interpretations”70 and is therefore ambiguous, “the court must turn to secondary

methods of interpretation.”71

         The analysis of Count I boils down to essentially one question: has SBS

“incurred Indebtedness,” as those terms are defined in the Certificate, during the

pendency of a VRTE in violation of Section 11(b) of the Certificate? I begin by

quoting the relevant part of Section 11(b), which defines the term “incur,” and the

separate definition of Indebtedness.

         Section 11(b) of the Certificate provides, in relevant part, as follows:

                The Company shall not, and shall not permit any of its Restricted
         Subsidiaries to, directly or indirectly, create, incur, issue, assume,
         guarantee or otherwise become directly or indirectly liable,
         contingently or otherwise, with respect to (collectively “incur”) any
         Indebtedness . . . provided, however, that, so long as no Voting Rights
         Triggering Event has occurred and is continuing, the Company may
         incur Indebtedness . . . if, in each case, the Company’s Debt to Cash
68
     Elliot Assocs., L.P. v. Avatex Corp., 715 A.2d 843, 854 (Del. 1998) (citation omitted).
69
     Kaiser Aluminum Corp. v. Matheson, 681 A.2d 392, 395 (Del. 1996) (citation omitted).
70
     Id. (citation omitted).
71
     Shiftan v. Morgan Joseph Holdings, Inc., 57 A.3d 928, 935 (Del. Ch. 2012) (Strine, C.).


                                              17
         Flow Ratio at the time of incurrence of such Indebtedness . . . would
         have been no greater than 7.0 to 1.0.

               So long as no Voting Rights Triggering Event shall have
         occurred and be continuing or should be caused thereby, the provisions
         of the first paragraph of this Section 11(b) will not apply to the
         incurrence of any of the following (collectively, “Permitted Debt”).72

The term “Permitted Debt” is defined to include twelve different categories of

obligations. One of several items listed in the eighth category is “the accrual of

interest.”73

         The complete definition of Indebtedness is set forth below, with the portions

relevant to Count I emphasized:

               “Indebtedness” means, with respect to any Person, without
         duplication, (i) any indebtedness of such Person, whether or not
         contingent, in respect of borrowed money or evidenced by bonds,
         notes, debentures or similar instruments or letters of credit (or
         reimbursement agreements in respect thereof) or banker’s acceptances
         or representing Capital Lease Obligations or the balance deferred and
         unpaid of the purchase price of any property or representing any
         Hedging Obligations, except any such balance that constitutes an
         accrued expense or trade payable, if and to the extent any of the
         foregoing indebtedness (other than letters of credit and Hedging
         Obligations) would appear as a liability upon a balance sheet of such
         Person prepared in accordance with GAAP, (ii) all indebtedness of
         others secured by a Lien on any asset of such Person (whether or not
         such indebtedness is assumed by such Person) and (iii) to the extent not
         otherwise included, the guarantee by such Person of any indebtedness
         of any other Person of the sort described in clause (i) of this definition.
         Notwithstanding the foregoing, the term “Indebtedness” shall not
         include Non-Recourse Debt or indebtedness that constitutes

72
     Am. Compl. Ex. B § 11(b) (emphasis added).
73
     Am. Compl. Ex. B § 11(b).

                                             18
         “Indebtedness” merely by virtue of a pledge of Equity Interests of an
         Unrestricted Subsidiary. Furthermore, for the avoidance of doubt,
         “Indebtedness” shall not include any Capital Stock or any liabilities in
         respect of Capital Stock. The amount of any Indebtedness
         outstanding as of any date shall be (A) the accreted value thereof, in
         the case of any Indebtedness issued with original issue discount, (B) the
         principal amount of the Indebtedness secured, together with any interest
         thereon that is more than 30 days past due, in the case of any
         Indebtedness of the type described in clause (ii) above, (C) the principal
         amount of the Indebtedness guaranteed, together with any interest
         thereon that is more than 30 days past due, in the case of any
         Indebtedness of the type described in clause (iii) above, (D) the amount
         of the net settlement payment payable on termination, in the case of any
         Indebtedness constituting a Hedging Obligation (assuming for this
         purpose that the Hedging Obligation was terminated on the date as of
         which the calculation of the amount of Indebtedness is being made),
         and (E) the principal amount thereof, together with any interest
         thereon that is more than 30 days past due, in the case of any other
         Indebtedness.74

         The first sentence of the definition of Indebtedness is divided into three

clauses. Plaintiffs’ argument focuses only on the first clause, which has two parts,

and which implicates the last clause of the last sentence. Thus, the Certificate’s

definition of Indebtedness relevant to plaintiffs’ claims has essentially three

components. First, under clause (i), Indebtedness means “any indebtedness of such

Person, whether or not contingent, in respect of borrowed money or evidenced by

bonds, notes, debentures or similar instruments.”75             Second, to qualify as



74
     Am. Compl. Ex. B at 8 (emphasis added).
75
     Am. Compl. Ex. B at 8.


                                            19
Indebtedness under clause (i), an item also must “appear as a liability upon a balance

sheet of such Person prepared in accordance with GAAP.”76 Third, “the amount of

any Indebtedness outstanding as of any date” includes “the principal amount thereof,

together with any interest thereon that is more than 30 days past due, in the case of

any other Indebtedness.”77

         Seemingly ignoring the component of the definition of Indebtedness in clause

(i) that requires it to be recorded as a liability on a GAAP-compliant balance sheet,

plaintiffs initially argued that a host of payments and obligations associated with the

Senior Notes and the Forbearance Agreement constituted impermissible incurrences

of Indebtedness during a VRTE.78 When responding to the court’s request for

supplemental submissions, however, plaintiffs narrowed their contentions and

identified only two categories of SBS’s obligations they argue would appear as a

liability on a balance sheet prepared in accordance with GAAP such that they would

qualify as Indebtedness under clause (i) of the definition quoted above: (i) accrued

but unpaid interest on the Senior Notes, and (ii) accrued but unpaid professional fees

associated with the Senior Notes and the Forbearance Agreement.79 I address each

category in turn.


76
     Am. Compl. Ex. B at 8.
77
     Am. Compl. Ex. B at 8.
78
     See Pls.’ Answering Br. 17-25.
79
     Pls.’ Suppl. Br. 1-2 (Dkt. 23).

                                          20
                      a.     Plaintiffs’ Accrued Interest Allegations Satisfy the
                             First Two Elements of a Breach of Contract Claim
         The logic of plaintiffs’ argument with respect to accrued but unpaid interest

on the Senior Notes goes as follows. Plaintiffs start with the general rule in

paragraph one of Section 11(b) that there is an absolute restriction on incurring

Indebtedness. As plaintiffs point out, however, the latter part of that paragraph

permits the incurrence of Indebtedness so long as there is no pending VRTE and the

Company’s Debt to Cash Flow Ratio does not exceed 7.0 to 1.0.

         Plaintiffs next move to paragraph two of Section 11(b), which provides a

further exception to the prohibition on incurring Indebtedness. More specifically,

paragraph two allows SBS to incur twelve enumerated forms of “Permitted Debt” so

long as no VRTE is in place, without regard to SBS’s Debt to Cash Flow Ratio.

From this premise, plaintiffs reason that, because SBS cannot incur any Permitted

Debt when a VRTE is in effect, the twelve categories of Permitted Debt are examples

of Indebtedness. As noted above, one type of “Permitted Debt” includes “the accrual

of interest.”80 Thus, according to plaintiffs, any accrual of interest is a type of

Permitted Debt, which in turn is a subset of Indebtedness that cannot be incurred

during a VRTE. Plaintiffs argue further that the constant accrual of interest meets




80
     Am. Compl. Ex. B § 11(b)(viii).


                                           21
the Certificate’s definition of “incurring” a form of Indebtedness, since the term

“incur” is defined broadly.81

         The Company concedes that accrued but unpaid interest on the Senior Notes

would appear as a liability on a GAAP-compliant balance sheet,82 but argues that the

fatal flaw in plaintiffs’ theory is that, for accrued interest to qualify as Indebtedness,

the Certificate requires that the interest is “more than 30 days past due.”83 For

support, SBS points to one of the parts of the definition of Indebtedness emphasized

above; namely, that the calculation of the amount of SBS’s Indebtedness outstanding

at any given time includes the principal amount plus interest on the principal “that

is more than 30 days past due.”84 In other words, SBS’s position is that this

definition recognizes that interest can be “Indebtedness,” but only when payment on

interest is more than thirty days in arrears.

         The key difference between the parties’ positions, in short, is that plaintiffs

argue that any accrual of interest constitutes Indebtedness through inverse reasoning

based on the structure of Section 11(b), while SBS argues that only certain accrued

interest (i.e., interest more than 30 days past due) constitutes Indebtedness based on



81
     Pls.’ Answering Br. 10.
82
     Def.’s Suppl. Br. 12 n.10 (Dkt. 24).
83
     Am. Compl. Ex. B at 8.
84
     Am. Compl. Ex. B at 8 (emphasis added).


                                            22
text in the paragraph of the Certificate that defines the term Indebtedness. Although

SBS’s reliance on the paragraph that specifically defines Indebtedness intuitively

seems like a sensible way to resolve the conflict,85 I cannot rule out at the pleadings

stage that both interpretations are reasonable and thus find that the Certificate is

ambiguous.86 Reinforcing the ambiguity is that the “30 days past due” qualification

does not appear in the part of the paragraph that actually defines the term

Indebtedness, but rather in the part that calculates the amount of Indebtedness

outstanding. As plaintiffs argue, a means of quantifying the amount of Indebtedness

does not necessarily rule out that other things may qualify as Indebtedness. Having

found the existence of ambiguity, the next question is what to do about it given that

the instrument at issue is a certificate of designations.




85
   See DCV Holdings, Inc. v. ConAgra, Inc., 889 A.2d 954, 961 (Del. 2005) (citation
omitted) (“Specific language in a contract controls over general language, and where
specific and general provisions conflict, the specific provision ordinarily qualifies the
meaning of the general one.”).
86
   SBS also argues that plaintiffs’ position would lead to “absurd results” because an
actionable breach of the Certificate would occur immediately upon the pendency of a
VRTE whenever SBS has outstanding debt because some interest necessarily would be
accrued for some period of time. Plaintiffs, however, proffer a response to which the
Company did not respond, i.e., that the Series B Holders “bargained” for a seat at the table
when SBS has fallen behind on its debt. I cannot say as a matter of law that plaintiffs’
position is one “that no reasonable person would have accepted when entering the
contract.” Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1160 (Del. 2010) (citation
omitted).


                                            23
         As Chief Justice Strine, writing as Chancellor, commented in Shiftan v.

Morgan Joseph Holdings, Inc., things become “a bit more complicated” when a

certificate of designations is “fairly susceptible of different interpretations.”87 In a

typical case, a breach of contract claim survives a motion to dismiss where the

relevant provisions are ambiguous, because usually “any ambiguity must be resolved

in favor of the nonmoving party.”88 Thereafter, “a court normally will consider

extrinsic evidence of the parties’ contractual intent.”89

         Parol evidence, however, may not be illuminative of the parties’ reasonable

expectations in the context of certificates of designations because, for example,

“important parties in interest—the holders of the securities—were neither consulted

about, nor involved in the drafting of,” the contract.90 And even if such evidence



87
     Shiftan, 57 A.3d at 935.
88
     Kahn v. Portnoy, 2008 WL 5197164, at *3 (Del. Ch. Dec. 11, 2008).
89
  Bank of New York Mellon v. Commerzbank Capital Funding Tr. II, 65 A.3d 539, 551
(Del. 2013) (citation omitted).
90
   Id.; see also Kaiser, 681 A.2d at 397-98 (citations and internal quotations omitted)
(“[S]uch an investigation would reveal information about the thoughts and positions of, at
most, the issuer and the underwriter. . . . Since these sorts of provisions are . . . not the
consequence of the relationship of particular borrowers and lenders and do not depend
upon particularized intentions of the party to an indenture, evidence of the course of
negotiations would not be helpful.”); Shiftan, 57 A.3d at 935 (citations omitted) (“In the
case of documents like certificates of incorporation or designation, the kinds of parol
evidence frequently available in the case of warmly negotiated bilateral agreements are
rarely available. Investors usually do not have access to any of the drafting history of such
documents, and must rely on what is publicly available to them to understand their rights
as investors. Thus, the subjective, unexpressed views of entity managers and the drafters

                                             24
exists, courts are “reluctant to risk disuniformity by adverting to evidence of the

course of negotiation in a setting in which the same language can be found in many

different contracts.”91 Thus, in the context of resolving ambiguities with respect to

preferred stock, Delaware courts often have resorted to two alternative interpretive

principles that, as the court noted in Shiftan, are “arguably . . . in tension with

another.”92

         One method of interpretation, which plaintiffs argue is controlling here, is the

doctrine of contra proferentem, which resolves ambiguities in a certificate of

designations in favor of investors in preferred stock.93 Our Supreme Court referred

to the doctrine in Kaiser Aluminum Corp. v. Matheson as one of “last resort [to be

applied where] the language of the certificate presents a hopeless ambiguity,

particularly when alternative formulations indicate that these provisions could easily

have been made clear.”94 Despite this caution, it has invoked contra proferentem to




who work for them about what a certificate means has traditionally been of no legal
consequence, as it is not proper parol evidence as understood in our contract law.”).
91
     Kaiser, 681 A.2d at 398.
92
     Shiftan, 57 A.3d at 936.
93
     Kaiser, 681 A.2d at 398-99.
94
     Id. at 399 (citation omitted).


                                            25
resolve ambiguities about the rights of investors in the governing instruments of

business entities on a number of occasions.95

         The second method of construction, which SBS argues is controlling here,

was articulated by our Supreme Court in Rothschild International Corp. v. Liggett

Group Inc.96         There, the high court explained that “[p]referential rights are

contractual in nature and therefore are governed by the express provisions of a

company’s certificate of incorporation. Stock preferences must also be clearly

expressed and will not be presumed.”97 This is because “stock preferences are in

derogation of the common law,”98 so “[a]ny rights, preferences and limitations of

preferred stock that distinguish that stock from common stock must be expressly and

clearly stated, as provided by statute.”99 The upshot of this principle is that courts




95
   See, e.g., Commerzbank, 65 A.3d at 551-52 (applying the principle to discern the
meaning of “Parity Securities” in an LLC Agreement); Penn. Mut. Life Ins. Co. v. Oglesby,
695 A.2d 1146, 1149-50 (Del. 1997) (citation omitted) (“It is the obligation of . . . the issuer
of securities to make the terms of the operative document understandable to a reasonable
investor whose rights are affected by the documents. Thus, if the contract in such a setting
is ambiguous, the principle of contra proferentem dictates that the contract must be
construed against the drafter.”); Kaiser, 681 A.2d at 398 (applying the “well-accepted
principle that ambiguities in a contract should be construed against the drafter” to construe
preferred stockholders’ conversion rights under a certificate of designations).
96
     474 A.2d 133 (Del. 1984).
97
     Id. at 136 (citation omitted).
98
     Waggoner v. Laster, 581 A.2d 1127, 1134 (Del. 1990) (citation omitted).
99
     Elliot Assocs., 715 A.2d at 852 (citing 8 Del. C. § 151(a)).


                                               26
have been unwilling to recognize or read in implied rights, preferences, or limitations

in certificates of designations.100

         Chief Justice Strine described the potential clash of these two interpretive

principles in Shiftan:

         One could argue that these interpretive principles come into direct
         conflict in a very particular context. Imagine a situation where
         preferred stockholders argue that a certificate of designation can be
         reasonably read to grant a particular preference. The court agrees, but
         also agrees with the corporation that the relevant provision in the
         certificate is not clear. There is no parol evidence on the subject. Do
         the preferred stockholders win because of contra proferentem? Or does
         the corporation win because preferences of preferred stock “will not be
         presumed” unless they are clearly expressed in the certificate?101

He ultimately “side-stepped” this issue because he found the relevant provision not

to be ambiguous,102 but noted that, had he found ambiguity, he would have been

willing to consider probative extrinsic evidence:

         The principle that the preferences of preferred stockholders must not be
         presumed, but rather be clearly expressed, does not, it seems to me,
         prevent a court from consulting parol evidence, if that is available.
         Avatex itself seemed to require this resolution, as it suggested that the
         prior decision of Waggoner v. Laster, which identified “strict
         construction” as the analytical methodology for interpreting stock
         preferences, was problematic. Avatex, and cases like Kaiser, which did

100
   See, e.g., Waggoner, 581 A.2d at 1135; Rothschild, 474 A.2d at 136; Benchmark Capital
Partners IV, L.P. v. Vague, 2002 WL 1732423, at *13-14 (Del. Ch. July 15, 2002), aff’d
sub nom. Benchmark Capital Partners IV, L.P. v. Juniper Fin. Corp., 822 A.2d 396 (Del.
2003) (TABLE).
101
      57 A.3d at 937 (citing Rothschild, 474 A.2d at 136).
102
      Id. at 937-38.


                                              27
          not mention any requirement of strict construction, therefore suggest to
          me that this disciplinary principle of narrow interpretation of stock
          preferences is not intended to blind a court to all relevant evidence, but
          instead to prevent the judiciary from implying or presuming
          preferences without a clear basis for doing so. In other words, unless
          the parol evidence resolves the ambiguity with clarity in favor of the
          preferred stock, the preferred stockholders should lose.103

          I agree with the Shiftan court’s reasoning with respect to the consideration of

parol evidence. In my view, the parties should be permitted to develop a factual

record to see if any probative extrinsic evidence exists of the parties’ shared beliefs

about the meaning of “incurring Indebtedness.” As an example, information that

SBS used to market the Series B Preferred Stock may provide helpful evidence of

(i) what the issuer believed when it authorized the preferred stock, and (ii) what the

investors should have reasonably believed that they were purchasing.104 Ultimately,

such evidence may not exist and the court will need to determine the meaning of the

Certificate through the application of interpretive principles, but I need not resolve

that issue now.




103
    Id. (citations omitted); see also id. at 938 n.28 (admitting “to having a harder time
reconciling” the two interpretive principles “when no parol evidence is available” and
explaining “[m]aking [the] decision [who wins] more difficult is the fact that other
investors rely on the certificate and other publicly available documents describing the
certificate, and granting rights to the preferred stock on the basis of an ambiguous
certificate could disrupt the reasonable expectations of the other investors”).
104
      Id. at 940.


                                             28
          To summarize, because I have found the Certificate to be ambiguous, and

because I do not read the Kaiser line of cases105 or the Rothschild line of cases as

precluding the court from considering probative parol evidence, if it exists, when

interpreting a preferred stock instrument, I conclude that plaintiffs’ accrued interest

theory satisfies the first two elements of a contract claim, i.e., the existence of a

contractual obligation and breach of that obligation by defendant.

                        b.     Plaintiffs’ Accrued Professional Fees Allegations
                               Satisfy the First Two Elements of a Breach of Contract
                               Claim
          Plaintiffs’ second theory for how SBS violated Section 11(b) of the Certificate

can be addressed in short order.106 Plaintiffs contend that professional fees the

Company incurred in connection with obtaining the Forbearance Agreement are

“indebtedness . . . in respect of borrowed money” 107 because these obligations arose

in conjunction with the Senior Notes and the Forbearance Agreement, and that the

accrual of such obligations should be recorded as liabilities on a GAAP-compliant

balance sheet.108




105
   Indeed, the Kaiser court stated that “[w]e caution against this principle [i.e., contra
proferentem] becoming a short-cut for avoiding the sometimes difficult tasks of
determining expectations.” 681 A.2d at 399 (citation and internal quotations omitted).
106
      See, e.g., Am. Compl. ¶¶ 7, 50.
107
      Am. Compl. Ex. B at 8.
108
      Pls.’ Suppl. Br. 2.

                                            29
          I agree that this theory, to which the Company has offered no substantive

response, also satisfies the first two elements of a contract claim given the broad

terms of the definition of Indebtedness quoted above and given that the professional

fees in question were incurred to procure a Forbearance Agreement relating to the

Senior Notes. Whether the Company actually accrued such fees and whether their

accrual would be recorded as a liability on a GAAP-compliant balance sheet are fact

issues appropriate for discovery.

                      c.       Plaintiffs Have Alleged a Cognizable Theory of
                               Compensable Damages
          The Company argues that “[e]ven if Plaintiffs had adequately alleged a breach

of the Certificate, their claims would still fail as a matter of law because Plaintiffs

have not alleged any cognizable theory of damages.”109 SBS contends this is so

because plaintiffs have alleged that the Company does not have sufficient funds to

pay off even the Senior Notes and thus, had the holders of the Senior Notes refused

to enter into the Forbearance Agreement and foreclosed on SBS’s assets, the Series

B Preferred Stock would be worthless.110

          As an initial matter, this argument is based on a hypothetical, i.e., what the

Series B Holders would have recovered had the holders of the Senior Notes




109
      Def.’s Opening Br. 41.
110
      Id. at 42.

                                            30
foreclosed.      There has been no foreclosure, however, and it is reasonably

conceivable from the facts pled that plaintiffs could establish compensable damages.

For example, plaintiffs allege that the Senior Notes are trading above par value.111

Thus, the possibility of a recovery for plaintiffs on their claims cannot be foreclosed.

         The Company admits, furthermore, that “money damages in the form of a

hypothetical consent fee could remedy a proven breach of the Certificate.”112 Thus,

if plaintiffs establish that SBS breached the Certificate, a potential recovery for

plaintiffs could be how much the Company would have had to pay the Series B

Holders for their permission to incur Indebtedness with respect to the Senior Notes

during the pendency of a VRTE.113 The court expresses no opinion whether such a

measure of damages would be appropriate, but provides this illustration simply to

demonstrate another way that compensable damages are reasonably conceivable.114


111
      Am. Compl. ¶¶ 5, 51.
112
   Def.’s Opening Br. 43-44 (citing Lehman Bros., 2014 WL 718430, at *8); see also
Fletcher Int’l, Ltd. v. ION Geophysical Corp., 2013 WL 6327997, at *1 (Del. Ch. Dec. 4,
2013) (Strine, C.) (determining “damages based on [an] admittedly imperfect attempt to
discern how a hypothetical negotiation would have occurred between [the issuer] and [the
investor] over the consent”).
113
   See Fletcher, 2013 WL 6327997, at *18 (citation omitted and emphasis in original)
(“Consent rights are commonly viewed as protective devices meant to shield the holder of
the rights against being harmed by a new transaction that is adverse to its interests,” and
when those rights are violated and the holder had some leverage in a hypothetical
negotiation, “it is entitled to have its reasonable expectations honored”).
114
   See Delaware Express Shuttle, Inc. v. Older, 2002 WL 31458243, at *15 (Del. Ch. Oct.
23, 2002) (citation omitted) (“The law does not require certainty in the award of damages
where a wrong has been proven and injury established. Responsible estimates that lack

                                            31
                                         *****

         Based on the foregoing discussion, plaintiffs’ allegations with respect to

Count I satisfy the three elements of a contract claim and thus states a claim for

relief. The next issue is whether SBS has advanced a defense that would preclude

the claim at the pleadings stage as a matter of law.

                       d.      Adjudication of SBS’s Acquiescence Defense Would be
                               Premature
         In its reply brief, the Company argued for the first time that, even if Count I

states a claim for relief with respect to the accrual of interest, it should be barred by

acquiescence.115 According to SBS, “[n]othing about SBS’s April 17, 2017 default

on the [Senior] Notes altered how or in what amount interest accrued thereon;

accordingly there are no new circumstances that would permit Plaintiffs to pursue a

claim that arose (if at all) when a VRTE occurred in October 2013.”116

         To prevail on a defense of acquiescence, a defendant must show: “(1) the

plaintiff remained silent (2) with knowledge of her rights (3) and with the knowledge

or expectation that the defendant would likely rely on her silence, (4) the defendant

knew of the plaintiff’s silence, and (5) the defendant in fact relied to her detriment



mathematical certainty are permissible so long as the court has a basis to make a
responsible estimate of damages.”).
115
      Def.’s Reply Br. 9-11.
116
      Def.’s Suppl. Br. 12 n.10.


                                            32
on the plaintiff’s silence.”117 “[A]ffirmative defenses . . . are not ordinarily well-

suited for treatment on [a motion to dismiss]. Unless it is clear from the face of the

complaint that an affirmative defense exists and that the plaintiff can prove no set of

facts to avoid it, dismissal of the complaint based on an affirmative defense is

inappropriate.”118

         In Lehman Brothers Holdings Inc. v. Spanish Broadcasting System, Inc., Vice

Chancellor Glasscock granted summary judgment in SBS’s favor based on an

acquiescence defense where plaintiffs were holders of the very same Series B

Preferred Stock at issue in this action. Specifically, he held that, assuming that a

VRTE had occurred, plaintiffs acquiesced to two issuances of debt, including the

issuance of the Senior Notes in February 2012.119 The Vice Chancellor specifically

enumerated the factors that formed the basis for his decision, including: (i) plaintiffs

should have known (under their reading of the Certificate) that a VRTE was in effect;

(ii) plaintiffs knew, or should have known, that SBS intended to enter into the debt

transactions; (iii) plaintiffs raised no objections to the debt transactions, leading SBS

to believe that plaintiffs acquiesced to the debt transactions; (iv) that belief was

reasonable; (v) SBS entered into the debt transactions in reliance on plaintiffs’



117
      Lehman Bros., 2014 WL 718430, at *10.
118
      Reid v. Spazio, 970 A.2d 176, 183-84 (Del. 2009) (citations omitted).
119
      2014 WL 718430, at *12.

                                              33
acquiescence; and (vi) if plaintiffs were permitted to pursue damages, SBS’s reliance

would be detrimental to the Company because “had the Plaintiffs notified SBS of

their objections prior to the debt incurrence, SBS could have chosen for itself its

lowest cost alternative for resolving the dispute.”120

            Although SBS ultimately may succeed on its defense of acquiescence to bar

plaintiffs’ claim that the accrual of interest constitutes an impermissible incurrence

of debt, it would be premature to decide that issue now for essentially two reasons.

First, plaintiffs have not had a full and fair opportunity to respond to this defense

because the Company did not raise the argument until its reply brief.121 Second, the

court does not have a sufficient record to adjudicate the issue at this time.

            As noted above, Vice Chancellor Glasscock’s finding of acquiescence in

Lehman Brothers was made in adjudicating a motion for summary judgment where

the parties could present an appropriate factual record. Here, certain information

necessary to decide an acquiescence defense is not before the court. For instance,

the record does not reflect when the various plaintiffs in this action acquired their


120
      Id.
121
   See Thor Merritt Square, LLC v. Bayview Malls LLC, 2010 WL 972776, at *5 (Del. Ch.
Mar. 5, 2010) (citations and internal quotations omitted) (“Under the briefing rules, a party
is obliged in its motion and opening brief to set forth all of the grounds, authorities and
arguments supporting its motion. The failure to raise a legal issue in an opening brief
generally constitutes a waiver of the ability to raise that issue in connection with a matter
under submission to the court. Thus, courts routinely have refused to consider arguments
made in reply briefs that go beyond responding to arguments raised in a preceding
answering brief.”).

                                             34
Series B Preferred Stock. As such, no determination can be made whether they

impermissibly remained silent for some period of time when they should have

spoken up and disputed SBS’s accrual of interest during a VRTE. In short, I cannot

say that plaintiffs can prove no set of facts to avoid dismissal based on SBS’s belated

acquiescence defense.

                2.     Plaintiffs Have Failed to State a Claim for Breach of the
                       Implied Covenant of Good Faith and Fair Dealing
         Count II of the Amended Complaint asserts that the Company breached the

Certificate’s implied covenant of good faith and fair dealing by continuing “to

improperly incur funded debt obligations” during a VRTE without plaintiffs’

consent.122

         The implied covenant “attaches to every contract,”123 including certificates of

designations,124 and is “employed to analyze unanticipated developments or to fill

gaps in [a] contract’s provisions.”125 “Existing contract terms control, however, such

that implied good faith cannot be used to circumvent the parties’ bargain, or to create



122
      Am. Compl. ¶¶ 83-84.
123
      Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005) (citation omitted).
  See, e.g., Blue Chip Capital Fund II Ltd. P’ship v. Tubergen, 906 A.2d 827, 833 (Del.
124

Ch. 2006); Gale v. Bershad, 1998 WL 118022, at *4 (Del. Ch. Mar. 4, 1998).
125
   Dunlap, 878 A.2d at 441 (citations omitted); see also Nemec v. Shrader, 991 A.2d 1120,
1126 (Del. 2010) (citation omitted) (“The implied covenant only applies to developments
that could not be anticipated, not developments that the parties simply failed to consider.”).


                                              35
a ‘free-floating duty unattached to the underlying legal document.’”126 Thus, “the

implied covenant only applies where a contract lacks specific language governing

an issue and the obligation the court is asked to imply advances, and does not

contradict, the purposes reflected in the express language of the contract.”127 In my

view, plaintiffs’ implied covenant claim fails to state a claim for relief because

plaintiffs have not identified a gap in the Certificate arising from an unanticipated

development, but seek instead to rehash their request for relief in Count I.

          As explained above with respect to the accrual of interest, the Certificate is

ambiguous as to the meaning of “incur Indebtedness.” The fact that the contractual

language is unclear, however, does not mean that a hole or gap exists in the

Certificate for the implied covenant to fill. Rather, as pled, plaintiffs’ breach of the

implied covenant claim is merely “an impermissible rehashing of plaintiffs’ breach

of contract claim.”128 The “subject at issue”129 here is what obligations SBS may

incur during the pendency of a VRTE.               The Certificate expressly, albeit not




126
      Dunlap, 878 A.2d at 441 (citations and alterations omitted).
127
  All. Data Sys. Corp. v. Blackstone Capital Partners V L.P., 963 A.2d 746, 770 (Del. Ch.
2009) (Strine, V.C.) (citation omitted), aff’d, 976 A.2d 170 (Del. 2009) (TABLE).
128
   US Ecology, Inc. v. Allstate Power Vac, Inc., 2018 WL 3025418, at *7 (Del. Ch. June
18, 2018) (citation omitted).
129
   Airborne Health, Inc. v. Squid Soap, LP, 984 A.2d 126, 146 (Del. Ch. 2009) (citation
and internal quotations omitted).

                                              36
unambiguously in one respect, covers this issue—i.e., the Company may not incur

“Indebtedness” during a VRTE without the consent of the Series B Holders.

         The “subject at issue” in Count II, furthermore, does not arise from some

unanticipated development. Indeed, a number of factors demonstrate that the sorts

of obligations that SBS would be able to incur at any given time were specifically

considered, including the fact that the Certificate: (i) contains a general ban on the

incurrence of Indebtedness, subject to certain quantitative (i.e., a maximum 7.0 to

1.0 Debt to Cash Flow Ratio) and qualitative (i.e., Permitted Debt) exceptions; (ii)

specifically defines “incur” and “Indebtedness”; (iii) sets up a framework of what

SBS can and cannot do during the pendency of a VRTE; and (iv) provides the Series

B Holders certain governance rights during a VRTE.

         In sum, Count II does not plead facts alleging a basis for relief independent of

plaintiffs’ breach of contract claim in Count I. Thus, the merits of plaintiffs’ alleged

contractual grievance must rise and fall with Count I.

               3.     Plaintiffs’ Request for Specific Performance is Viable in Part
         Count III of the Amended Complaint seeks specific performance, requesting

that the court “require compliance with the Certificate by prohibiting SBS from

making any payments on account of the Senior Notes and requiring SBS to redeem

the Series B Preferred Stock at face value plus accrued dividends.”130 Thus, the relief


130
      Am. Compl. ¶ 89.

                                            37
that plaintiffs seek in Count III has two components, which seem at odds with each

other on their face: (i) an order requiring SBS to respect the Series B Holders’

consent rights; and (ii) an order requiring SBS to repurchase the Series Preferred B

Stock. I address each request in turn.

      “A remedy at law, i.e. money damages, will foreclose the equitable relief of

specific performance when that remedy is ‘complete, practical and as efficient to the

end of justice as the remedy in equity, and is obtainable as [a matter] of right.’”131

As explained above, Count I states a claim for breach of contract against SBS for

impermissibly incurring Indebtedness. A possible measure of damages for that

claim could be the amount of a hypothetical consent fee. At the motion to dismiss

phase, however, plaintiffs are not precluded from pleading reasonably conceivable

alternative remedies.132 As Chief Justice Strine, writing as Chancellor, observed in

Fletcher International, Ltd. v. Ion Geophysical Corp., “consent rights cases are

better dealt with by injunctive relief if the court can act with alacrity and give the

parties a reasonable period to have the negotiation or work around the consent




131
   NAMA Holdings, LLC v. Related World Mkt. Ctr., LLC, 922 A.2d 417, 437 (Del. Ch.
2007) (citation omitted).
132
    See, e.g., Bear Sterns Mortg. Funding Tr. 2006-SL1 v. EMC Mortg. LLC, 2015 WL
139731, at *15 (Del. Ch. Jan. 12, 2015) (permitting claims “framed alternatively in the
language of damages, specific performance, and declaratory judgment” to survive a motion
to dismiss).


                                          38
rights.”133 Accordingly, I am reluctant to foreclose a possible remedy at this stage

of the case, and decline to do so with respect to plaintiffs’ claims regarding the

Company’s alleged violation of the Series B Holders’ consent rights.

         Plaintiffs, however, are not entitled to an order requiring SBS to redeem the

Series B Preferred Stock as a matter of law. “Delaware courts have held consistently

that preferred stock is equity, not debt.”134 This is because “the holder of preferred

stock is not a creditor of the corporation. Such a holder has no legal right to annual

payments of interest, as long term creditors will have, and most importantly has no

maturity date with its prospect of capital repayment or remedies for default.”135 “The

existence of a mandatory redemption right, even one that has ripened, does not

convert the holder of preferred stock into a creditor.”136 “Authority spanning three

different centuries adverts to and enforces limitations on the ability of preferred




133
      Fletcher, 2013 WL 6327997, at *19.
134
  Frederick Hsu Living Tr. v. ODN Holding Corp., 2017 WL 1437308, at *12 (Del. Ch.
Apr. 14, 2017) (citation omitted).
135
   HB Korenvas Invs., L.P. v. Marriott Corp., 1993 WL 205040, at *5 (Del. Ch. June 9,
1993) (Allen, C.).
136
      Hsu, 2017 WL 1437308, at *12.


                                           39
stockholders to force redemption.”137        A redemption right may be subject to

statutory, common law, and contractual limitations.138

         Section 7 of the Certificate granted the Series B Holders, on October 15, 2013,

“the right to require the Company to repurchase (subject to the legal availability of

funds therefor and to Section 170 of the DGCL) all or a portion of the Series B

Preferred Stock held by such Holder” at a specified price and in accordance with

certain procedures.139      Key to plaintiffs’ claim here, the Series B Holders’

redemption right is subject to contractual limitations, including “the legal

availability of funds.” Plaintiffs recognize as much. The Amended Complaint

pleads that SBS was unable to repurchase all of the requested shares due to a lack of

legally available funds,140 and nowhere in the Amended Complaint have plaintiffs

alleged that SBS violated the Certificate because it actually had greater legally

available funds to repurchase additional Series B Preferred Stock.141




137
  SV Inv. Partners, LLC v. ThoughtWorks, Inc., 7 A.3d 973, 990 (Del. Ch. 2010) (citation
omitted).
138
      Hsu, 2017 WL 1437308, at *12.
139
      Am. Compl. Ex. B § 7(a).
140
      Am. Compl. ¶ 47.
141
    Cf. Brevan Howard, 2014 WL 2943570, at *8 (denying SBS’s motion to dismiss
because the complaint “adequately pleads that SBS breached the Series B Certificate by
failing in its contractual obligations to undertake appropriate actions to determine what
‘legally available funds’ were at the Company’s disposal as of October 15, 2013”).

                                           40
         Plaintiffs’ allegations, rather, stem from the Company’s purported violation

of the Certificate by incurring Indebtedness without the Series B Holders’ consent

during the pendency of a VRTE. Given the failure to even allege in the Amended

Complaint a breach of the Company’s buyback obligations in Section 7 of the

Certificate, plaintiffs cannot be entitled to the remedy of specific performance as to

that provision.

         B.    Charter Claims
         I now turn to plaintiffs’ two claims regarding SBS’s suspension of the rights

of the Series B Preferred Stock under Section 10.4 of the Charter. For the reasons

explained below, both claims survive the motion to dismiss.

               1.    Plaintiffs Have Stated a Claim for Breach of the Charter
         Count IV of the Amended Complaint asserts that SBS “breached Section 10.4

of the Charter and improperly disenfranchised Plaintiffs” because SBS “unilaterally

suspended all rights of the Series B Holders, ‘other than [the] right to transfer []

shares to a citizen of the United States.’”142

         Section 10.4 of the Charter—entitled “Limitation on Foreign Ownership” and

to which I refer at times as the “Enforcement Provision”—states in its entirety the

following:

         [1] Except as otherwise provided by law, not more than twenty-five
         percent of the aggregate number of shares of Capital Stock of the

142
      Am. Compl. ¶¶ 92-93.

                                           41
         Corporation outstanding shall at any time be owned of record by or for
         the account of aliens or their representatives or by or for the account of
         a foreign government or representatives thereof, or by or for the account
         of any corporation organized under the laws of a foreign country. [2]
         Shares of Capital Stock shall not be transferable on the books of the
         Corporation to aliens or their representatives, foreign governments or
         representatives thereof, or corporations organized under the laws of
         foreign countries if, as a result of such transfer, the aggregate number
         of shares of Capital Stock owned by or for the account of aliens and
         their representatives, foreign governments and representatives thereof,
         and corporation [sic] organized under the laws of foreign countries shall
         be more than twenty-five percent of the number of shares of Capital
         Stock then outstanding. [3] If it shall be found by the Corporation that
         Capital Stock represented by a Domestic Share Certificate is, in fact,
         held by or for the account of aliens or their representative[s], foreign
         governments or representatives thereof, or corporations organized
         under the laws of foreign countries, then such Domestic Share
         Certificate shall be canceled and a new certificate representing such
         Capital Stock marked “Foreign Share Certificate” shall be issued in
         lieu thereof, but only to the extent that after such issuance the
         Corporation shall be in compliance with this ARTICLE X; provided,
         however, that if, and to the extent, such issuance would violate this
         ARTICLE X, then, the holder of such Capital Stock shall not be
         entitled to vote, to receive dividends, or to have any other rights with
         regard to such Capital Stock to such extent, except the right to
         transfer such Capital Stock to a citizen of the United States.143

         There are essentially two parts to Section 10.4. The first two sentences

concern a 25% limitation on “alien” ownership of the Company’s “Capital Stock.”

The term “alien” has the meaning ascribed to it by the FCC,144 and the term “Capital




143
      Am. Compl. Ex. A § 10.4 (emphasis added).
144
      Am. Compl. Ex. A § 10.1.


                                            42
Stock” is defined to include SBS’s common stock and preferred stock.145 The second

part of Section 10.4, found in the third sentence emphasized above, sets forth what

the Company must do if it discovers that any of its Capital Stock “represented by a

Domestic Share Certificate” is held by an alien.

         SBS asserts that a “single Domestic Share Certificate” represents all of the

Series B Preferred Stock146 and that, when it reviewed plaintiffs’ original complaint

in this action, “it learned for the first time that certain Plaintiffs purport to be Series

B Preferred stockholders and are foreign entities.”147 This prompted SBS to take the

action that precipitated the filing of Counts IV and V: SBS suspended all Series B

Holders’ rights as stockholders “other than [the] right to transfer [] shares to a citizen

of the United States.”148 To date, SBS has not issued a Foreign Share Certificate to

any of the Series B Holders.

         The Company contends it was required under Section 10.4 to cancel the single

Domestic Share Certificate representing the Series B Preferred Stock upon learning

that some of the Series B Holders are aliens. It further contends that it could not

issue any Foreign Share Certificate because: (i) Section 10.4 of the Charter requires


145
   Am. Compl. Ex. A § 5.1 (“The Common Stock and the Preferred Stock are sometimes
referred to herein as the Capital Stock of the Corporation.”).
146
      Def.’s Opening Br. 46; Def.’s Reply Br. 26.
147
      Def.’s Opening Br. 17; see also Am. Compl. ¶¶ 14-15, 17, 19-22.
148
      Am. Compl. ¶ 63 (quoting SBS, Current Report (Form 8-K) (Nov. 28, 2017), Ex. 4.1).


                                             43
that a Foreign Share Certificate be issued in lieu of a canceled Domestic Share

Certificate “on a one-for-one basis”; and (ii) if SBS were to issue a single Foreign

Share Certificate, the issuance would violate Section 10.2 of the Charter.149

         Section 10.2—which is entitled “Voting” and to which I refer as the “Voting

Provision”—contains a different 25% limitation on alien ownership than the one in

Section 10.4. Specifically, Section 10.2 provides as follows:

         Except as otherwise provided by law, not more than twenty-five
         percent of the aggregate number of shares of Capital Stock of the
         Corporation outstanding in any class or series entitled to vote on any
         matter before a meeting of stockholders of the Corporation shall at any
         time be held for the account of aliens or their representatives or for the
         account of a foreign government or representative thereof, or for the
         account of any corporation organized under the laws of a foreign
         country.150

         SBS argues that Section 10.2 prohibits alien ownership of more than 25% of

the stock in any particular class or series that is entitled to vote on any matter at a

stockholder meeting.151 According to the Company, the Voting Provision’s 25%




149
    Def.’s Reply Br. 27. At oral argument, SBS also argued that if it were to issue a single
Foreign Share Certificate to represent all of the Series B Preferred Stock, the issuance
would violate Section 10.3 of the Charter. Tr. 69-70 (Apr. 12, 2018). Section 10.3 of the
Charter mandates that “[s]hares of Capital Stock issued to or held by or for the account of
aliens . . . shall be represented by Foreign Share Certificates” and that “[a]ll other shares
of Capital Stock shall be represented by Domestic Share Certificates.” Am. Compl. Ex. A
§ 10.3.
150
      Am. Compl. Ex. A § 10.2 (emphasis added).
151
      Def.’s Reply Br. 28-29.


                                             44
limitation has been violated because “the present VRTE granted certain voting rights

to the Series B Preferred stockholders”152 (i.e., the right to elect two directors to

SBS’s board), and aliens hold approximately 69.92% of the outstanding Series B

Preferred Stock.153 The Company further contends that, because it could not issue a

single Foreign Share Certificate to replace the single Domestic Share Certificate it

canceled because aliens then would have voting rights in excess of the limitation set

forth in Section 10.2, the Company was forced to suspend all rights of the Series B

Holders other than the right to transfer the Series B Preferred Stock to a citizen of

the United States in order to comply with Section 10.4.154 As a secondary matter,

SBS contends that “even if SBS were permitted to replace the canceled Domestic

Share Certificate with an issuance of multiple Domestic and Foreign Share

Certificates,” it could not do so because of a lack of information.155

          In response, plaintiffs advance essentially three arguments for why SBS’s

actions breached Article X of the Charter.



152
      Def.’s Opening Br. 49 (citing Am. Compl. ¶ 42).
153
      Id. at 7.
154
    See Am. Compl. Ex. A § 10.4 (“[I]f, and to the extent, [the Foreign Share Certificate
issuance] would violate this ARTICLE X, then, the holder of such Capital Stock shall not
be entitled to vote, to receive dividends, or to have any other rights with regard to such
Capital Stock to such extent, except the right to transfer such Capital Stock to a citizen of
the United States.”).
155
      Def.’s Reply Br. 27 n.13 (citing Am. Compl. Ex A §§ 10.2, 10.3).


                                             45
          First, they contend Section 10.1 provides that “Article X was designed to

ensure compliance with the Communications Act of 1934, and not . . . to do more

than that.”156 Plaintiffs thus argue that the clause “[e]xcept as otherwise provided by

law”157 at the beginning of both Sections 10.2 and 10.4 means that those provisions

“will be disabled if foreign ownership otherwise complies with the restrictions

contained in the Communications Act.”158 According to plaintiffs, because “the

Series B Holders have not violated the Communications Act in these circumstances,

and any such violations would be cured by the filing of an appropriate petition with

the FCC,” SBS was not entitled to cancel the Series B Preferred Stock Domestic

Share Certificate.159 More specifically, plaintiffs argue that there has been no

violation of the Communications Act because the FCC told SBS that it did not need

to take any remedial action while its petition is outstanding.160




156
   Tr. 95 (Apr. 12, 2018). Section 10.1 states, in relevant part, that “ARTICLE X shall be
applicable to the Corporation so long as the provisions of Section 310 of the
Communications Act . . . are applicable to the Corporation” and that “[i]f the provisions of
Section 310 of the Communications Act . . . are amended, the restrictions in this ARTICLE
X shall be amended in the same way, and as so amended, shall apply to the Corporation.”
Am. Compl. Ex. A § 10.1.
157
      Am. Compl. Ex. A §§ 10.2, 10.4.
158
      Pls.’ Answering Br. 42.
159
      Id. at 42 n.29.
160
      Tr. 102-03 (Apr. 12, 2018).


                                            46
         Second, plaintiffs argue that the Company’s interpretation of how to calculate

the 25% ownership limitation in the Voting Provision is incorrect. Plaintiffs contend

that, properly read, the limitation in Section 10.2 requires SBS to apply the 25%

limitation to the “aggregate” of all classes and series entitled to vote on any matter

before any meeting of stockholders,161 and that, as a factual matter, “‘aliens’ never

held ‘more than twenty-five percent of the aggregate shares of Capital Stock.’”162

In other words, in considering the alien ownership limitation in the Voting Provision,

plaintiffs argue that SBS must tally all of the Capital Stock entitled to vote on any

matter at a stockholder meeting and then determine whether aliens own more than

25% of that sum, whereas the Company contends that that it must consider each class

or series of stock individually.

         Third, plaintiffs assert in the alternative that “even if the [25% ownership

limitation in the Voting Provision] were applicable such that the Enforcement

Provision were triggered, the Enforcement Provision applies—if at all—only ‘to the

extent’ ownership of the Series B Holders violates the Charter.” 163 According to

plaintiffs, Section 10.4 requires SBS to “analyze the Series B Holder’s nationality




161
      Pls.’ Answering Br. 43-44; Tr. 99-100 (Apr. 12, 2018).
162
      Am. Compl. ¶ 92 (emphasis in original).
163
      Am. Compl. ¶ 71.


                                                47
on an individual basis,”164 because “Article X does not—and could not—authorize

SBS to unilaterally suspend the rights of the holders of an entire class or series of

stock on grounds that certain members may be foreign holders.”165

         I need not address, and express no opinion on, plaintiffs’ first and second

arguments because, in my opinion, Count IV clearly states a claim for relief based

on plaintiffs’ third argument, i.e., that SBS failed to issue new share certificates after

canceling the Domestic Share Certificate “to the extent” that compliance with

Article X could be maintained. In my view, a reasonable interpretation of the

Enforcement Provision is that after canceling a Domestic Share Certificate, the

Company had an obligation to issue replacement share certificates to the extent

possible up to the alien ownership limitation threshold. Indeed, the Charter plainly

contemplates that a class or series of stock would have both domestic and foreign

holders. Thus, a reasonable interpretation of the Enforcement Provision is that SBS

could issue multiple share certificates in lieu of a single Domestic Share Certificate

by issuing new Domestic Share Certificates for those Series B Holders qualified to


164
      Am. Compl. ¶ 71.
165
    Pls.’ Answering Br. 46-47 (emphasis in original). During oral argument, plaintiffs
advanced a fourth argument: SBS only could cancel the Domestic Share Certificate in the
first place if it could also issue a replacement Foreign Share Certificate (or multiple ones)
in its stead. Plaintiffs base this argument on the language in Section 10.4 that says SBS
both “shall” cancel a Domestic Share Certificate and “shall” issue a Foreign Share
Certificate upon discovering an alien holds Capital Stock represented by a Domestic Share
Certificate. In other words, plaintiffs argue that this provision means “if you can’t issue as
a result of canceling, you just can’t follow that option.” Tr. 107-08 (Apr. 12, 2018).

                                             48
receive them and Foreign Share Certificates to the other Series B Holders up to the

alien ownership limitation threshold.

         Notwithstanding the foregoing, the Company had not issued any replacement

certificates, Foreign or Domestic, as of oral argument. Thus, it appears that none of

the Series B Preferred Stock is represented by a share certificate and none of the

Series B Holders has any rights other than to transfer the stock to a U.S. citizen.

Indeed, as of oral argument, the Company had not even issued replacement Domestic

Share Certificates for those plaintiffs who verified allegations of the Amended

Complaint attesting that they are United States citizens.166

         I reject SBS’s contention that the only reasonable interpretation of Section

10.4 is that it “requires that new Certificates be issued in lieu of cancelled

Certificates on a one-for-one basis.”167 As an initial matter, this position is at odds

with SBS’s own public filings referenced in the Amended Complaint and its April

2, 2018 letter to the court, which suggest that SBS (presumably aware of the single

Domestic Share Certificate for all the Series B Preferred Stock) planned to issue

multiple replacement certificates to the Series B Holders.168 The clause in Section



166
      See, e.g., Am. Compl. ¶¶ 14, 15, 18, 71.
167
      Def.’s Reply Br. 27.
168
   See Am. Compl. ¶ 63 n.44 (citing SBS, Current Report (Form 8-K) (Nov. 28, 2017),
Ex. 4.1) (emphasis added) (“Consistent with the requirements of Section 10.3 and 10.4 of
the Certificate of Incorporation, your shares shall hereafter by represented by ‘Foreign

                                                 49
10.4 on which the Company relies, moreover, appears to be simply illustrative in

nature.169 It does not address the scenario where a single certificate represents

multiple underlying holders (domestic and/or foreign), and it seems implausible that

this clause was intended to preclude the issuance of multiple certificates to replace

a single certificate in that situation given that the Charter plainly contemplates that

a class or series of stock would have both domestic and foreign holders.

         SBS complains that it does not know the citizenship of the Series B Holders

and thus “cannot issue any new certificates without running the risk of erroneously

issuing a Foreign Share Certificate to a domestic entity, issuing a Domestic Share

Certificate to a foreign entity or issuing a Foreign Share Certificate to an alien that

bought shares after the 25% ownership threshold in Section 10.2 of the Charter had

been exceeded.”170 Putting aside the fact that this explanation contradicts the

Company’s “one-for-one basis” argument, it does not negate the viability of Count



Share Certificates,’ subject to the terms and provisions contained in the Certificate of
Incorporation that are applicable to such shares, unless and until the Company subsequently
determines that your shares are properly represented by ‘Domestic Share Certificates.’”);
Letter from R. Saunders, Esq. (Apr. 2, 2018), Ex. 1 (emphasis added) (“[W]hile certain of
its Series B Preferred Stock may have been transferred to non-U.S. entities, [SBS] has not
yet issued foreign share certificates evidencing such stock.”).
169
    The relevant clause states simply that “[i]f it shall be found by the Corporation that
Capital Stock represented by a Domestic Share Certificate is, in fact, held by or for the
account of aliens . . . then such Domestic Share Certificate shall be canceled and a new
certificate representing such Capital Stock marked ‘Foreign Share Certificate’ shall be
issued in lieu thereof.” Am. Compl. Ex. A § 10.4.
170
      Def.’s Reply Br. 27 n.13.

                                            50
IV. Given the severity of depriving stockholders of fundamental rights, it is

reasonable to expect that the Company would proceed with alacrity in issuing

replacement certificates under Section 10.4. Yet, to repeat, many months had passed

since the instant motion was argued without any curative action being taken.

         For the reasons explained above, I find that plaintiffs have sufficiently pled

facts such that it is reasonably conceivable that SBS breached the Charter by

canceling the Domestic Share Certificate, not issuing any replacement share

certificates, and indiscriminately suspending the rights of all of the Series B

Holders.171

                2.     Plaintiffs Have Stated a Claim that Section 10.4 is Invalid as
                       Applied
         Count V of the Amended Complaint seeks a declaratory judgment that Section

10.4 of the Charter is invalid on the theory that it impermissibly “purports to permit

the suspension of all rights of stockholders of a Delaware corporation.”172 According

to plaintiffs, “the broad suspension of rights, in and of itself, is unenforceable facially

and as-applied.”173




171
    The elements of a breach of charter claim are the same as a breach of contract claim.
Alta Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385-86 (Del. 2012). See supra Section
III.A.1.
172
      Am. Compl. ¶ 96.
173
      Pls.’ Answering Br. 50.


                                            51
         Plaintiffs’ claim that Section 10.4 of the Charter is facially invalid must be

dismissed. In a facial challenge to the validity of a charter provision, a plaintiff has

the burden to show that the charter provision “cannot operate lawfully or equitably

under any circumstances.”174 A plaintiff has this burden because charter provisions

are “presumed to be valid, and the courts will construe the [charter provisions] in a

manner consistent with the law rather than strike down the [charter provisions].”175

Here, because plaintiffs have not attempted to explain how Section 10.4 cannot

operate lawfully or equitably under any circumstances, their claim that the charter

provision is facially invalid shall be dismissed.176

         I now turn to whether the Enforcement Provision, as applied here, is invalid.

The Company argues that Count V should be dismissed under Court of Chancery

Rules 12(b)(1) and 12(b)(6) for, respectively, lack of ripeness and the failure to state

a claim for relief.




174
    Boilermakers Local 154 Ret. Fund v. Chevron Corp., 73 A.3d 934, 948 (Del. Ch. 2013)
(citation omitted and emphasis in original) (Strine, C.). Boilermakers involved challenges
to bylaws, rather than a charter provision, but Delaware courts have held that the legal
principles relevant to interpreting a charter provision and a bylaw are identical. Id. at 948
n.55.
175
      Id. at 948 (citing Frantz Mfg. Co. v. EAC Indus., 501 A.2d 401, 407 (Del. 1985)).
176
    See Emerald Partners v. Berlin, 726 A.2d 1215, 1224 (Del. 1999) (citation omitted)
(“Issues not briefed are deemed waived.”).


                                              52
          Ripeness is a threshold issue.177 Under 10 Del. C. § 6501, Delaware courts

only have subject matter jurisdiction over a declaratory judgment action where an

“actual controversy” exists between the parties.178 An actual controversy requires,

among other things, that “the issue involved in the controversy must be ripe for

judicial determination.”179 A controversy is ripe where it has “matured to a point

where judicial action is appropriate.”180 Our Supreme Court has described the

relevant analysis as follows:

          A ripeness determination requires a common sense assessment of
          whether the interests of the party seeking immediate relief outweigh the
          concerns of the court in postponing review until the question arises in
          some more concrete and final form. Generally, a dispute will be
          deemed ripe if litigation sooner or later appears to be unavoidable and
          where the material facts are static. Conversely, a dispute will be
          deemed not ripe where the claim is based on uncertain and contingent
          events that may not occur, or where future events may obviate the need
          for judicial intervention.181




177
  K&K Screw Prods., L.L.C. v. Emerick Capital Invs., Inc., 2011 WL 3505354, *6 (Del.
Ch. Aug. 9, 2011).
178
      Stroud v. Milliken Enters., Inc., 552 A.2d 476, 479 (Del. 1989).
179
      Id. at 480 (citation omitted).
180
   XI Specialty Ins. Co. v. WMI Liquidating Tr., 93 A.3d 1208, 1217 (Del. 2014) (citation
and internal quotations omitted).
181
      Id. at 1217-18 (citations and internal quotations omitted).


                                               53
Plaintiffs bear the burden of demonstrating that their claims are ripe, and the court

may consider documents outside the complaint on a motion to dismiss for lack of

subject matter jurisdiction.182

         SBS argues that Count V is not ripe because plaintiffs “do not allege that any

SBS stockholder attempted to exercise [its] rights (or wants to) and was denied”

through the operation of Section 10.4 of the Charter.183 True enough, plaintiffs

alleged in the Amended Complaint merely that “SBS appears to preclude Plaintiffs

from exercising statutory inspection rights or bringing actions on behalf of SBS,”

without pleading that they intended to exercise such rights or attempted to do so but

were denied.184 In their answering brief and at oral argument, however, plaintiffs

represented that one of the them, West Face Long Term Opportunities Global Master

L.P., served on SBS a books and records demand under 8 Del. C. § 220 on January

22, 2018 to, among other things, investigate West Face’s rights and obligations

under the Foreign Share Certificates.185 The Company apparently rejected this




182
   E.I. du Pont de Nemours & Co. v. Bayer CropScience, L.P., 2008 WL 2673376, at *2
(Del. Ch. July 2, 2008).
183
      Def.’s Opening Br. 50.
184
      Am. Compl. ¶ 72.
185
      Pls.’ Answering Br. 49 n.43; Tr. 108 (Apr. 12, 2018).


                                              54
demand on January 26, 2018, stating that West Face lacks standing to assert rights

under Section 220.186

         Although “[a]rguments in briefs do not serve to amend the pleadings,”187 the

court may, as noted above, look outside of the pleadings to determine whether it has

jurisdiction.188 Items that the court may consider include “the pleadings, proxy

statements, affidavits, and briefs of the parties.”189 Here, plaintiffs have represented

that one of them attempted to exercise its inspection rights but was rebuffed by SBS.

SBS does not deny that this occurred. Accordingly, plaintiffs have a ripe claim with

respect to Count V.

         Count V also states a claim upon which relief can be granted in my opinion.

A court will “only invalidate a certificate provision if it ‘transgress[es]’—i.e.,

vitiates or contravenes—a mandatory rule of our corporate code or common law.”190

“A stockholder’s rights under [S]ection 220 cannot be eliminated or limited by a

provision in a corporation’s certificate of incorporation.”191 “By default, ‘all stock


186
      Pls.’ Answering Br. 49 n.43.
187
    In re MeadWestvaco Stockholder Litig., 168 A.3d 675, 688 n.68 (Del. Ch. 2017)
(citation and internal quotations omitted).
188
      Sloan v. Segal, 2008 WL 81513, at *6 (Del. Ch. Jan. 3, 2008) (Strine, V.C.).
189
      Crescent/Mach I Partners, L.P. v. Turner, 846 A.2d 963, 974 (Del. Ch. 2000).
190
   Jones Apparel Grp., Inc. v. Maxwell Shoe Co., Inc., 883 A.2d 837, 846 (Del. Ch. 2004)
(Strine, V.C.) (citing Sterling v. Mayflower Hotel Corp., 93 A.2d 107, 118 (Del. 1952)).
191
   2 EDWARD P. WELCH ET AL., FOLK ON THE DELAWARE GENERAL CORPORATION LAW
§ 220.01, at 7-203 (6th ed. Supp. 2018) (citing Marmon v. Arbinet-Thexchange, Inc., 2004

                                              55
is created equal,’”192 so “all classes of stock enjoy the same rights and privileges

unless an affirmative expression alters those rights.”193                If a certificate of

incorporation or a certificate of designations “is silent on a particular issue, then as

to that issue the preferred stock and the common stock have the same rights,”194 i.e.,

the “default rights remain unaltered.”195

         As noted above, “[a]ny rights, preferences and limitations of preferred stock

that distinguish that stock from common stock must be expressly and clearly stated,




WL 936512, at *5 n.12 (Del. Ch. Apr. 28, 2004)). In Marmon, the court explained that a
“charter provision that conflicts with a statute is void,” so a charter provision “is void to
the extent that it abridges or limits shareholder inspection rights.” 2004 WL 936512, at *5
n.12.
  In re Trados Inc. S’holder Litig., 73 A.3d 17, 39 (Del. Ch. 2013) (citing MCG Capital
192

Corp. v. Maginn, 2010 WL 1782271, at *6 (Del. Ch. May 5, 2010)).
193
    MCG Capital, 2010 WL 1782271, at *6 (citing Jedwab v. MGM Grand Hotels, Inc.,
509 A.2d 584, 593-94 (Del. Ch. 1986) (Allen, C.)); see 8 Del. C. § 151(a) (“Every
corporation may issue 1 or more classes of stock or 1 or more series of stock within any
class thereof, . . . and which classes or series may have such voting powers, full or limited,
or no voting powers, and such designations, preferences and relative, participating, optional
or other special rights, and qualifications, limitations or restrictions thereof, as shall be
stated and expressed in the certificate of incorporation or of any amendment thereto.”).
194
      In re Trados, 73 A.3d at 39 (citation omitted).
195
    MCG Capital Corp., 2010 WL 1782271, at *6 (citing Jedwab, 509 A.2d at 953-54
(emphasis in original) (“If a certificate designating rights, preferences, etc. of special stock
contains no provision dealing with voting rights or no provision creating rights upon
liquidation, it is not the fact that such stock has no voting rights or no rights upon
liquidation. Rather, in such circumstances, the preferred stock has the same voting rights
as common stock . . . or the same rights to participate in the liquidation of the
corporation.”)).


                                               56
as provided by statute,”196 because “stock preferences are in derogation of the

common law.”197 Here, however, SBS does not point to any alteration, limitation,

or elimination in the Certificate of the Series B Holders’ right to inspect SBS’s books

and records under 8 Del. C. § 220. As such, the Series B Holders have the right to

inspect SBS’s books and records under Section 220, a right that SBS cannot limit or

restrict in the Charter. Despite the existence of this right, the Company allegedly

rejected West Face’s demand because it “lacks standing to assert rights under

Section 220.”198 Accordingly, plaintiffs’ as-applied challenge to the validity of the

Enforcement Provision states a claim, because it is reasonably conceivable that SBS

used Section 10.4 to deny West Face’s inspection rights impermissibly.

IV.      CONCLUSION

         For the reasons explained above, SBS’s motion to dismiss is granted in part

and denied in part. The parties are directed to confer and to submit an implementing

order in accordance with this opinion within five business days.

         IT IS SO ORDERED.




196
      Elliot Assocs., 715 A.2d at 852 (citing 8 Del. C. § 151(a)).
197
      Waggoner, 581 A.2d at 1134 (citation omitted).
198
      Pls.’ Answering Br. 49 n.34.

                                               57